Opinion of the Court
Quinn, Judge:
Article 27, Uniform Code of Military Justice, 10 USC § 827, provides in part that no person “who has acted for the prosecution may act later in the same case for the defense.” On this appeal, the accused contends that this prohibition against inconsistent representation was violated, notwithstanding appointed defense counsel’s averment at trial that he had not “so acted.”
Captain J. F. Motley was the appoint*113ed trial defense counsel. His first appearance for the accused, however, occurred about a month earlier. The accused had requested counsel for the Article 32 investigation, and Captain Motley was designated to represent him. With the accused, he attended the hearing before the Article 32 investigating officer. It further appears that, before trial, Captain Motley “participated” as defense counsel in the preparation of an “Offer to Plead Guilty” in which the accused stated that the offer had “originated” with him and that “no person” had attempted to “coerce” him into “making this offer or to plead guilty.”
Without impugning the integrity of the Offer to Plead Guilty, which had been accepted by the convening authority and which was complied with by entry of a formal plea of guilty to all of the charges but one, that having been dismissed on defense counsel’s objection that it was a minor charge improperly joined with major offenses, and without any complaint that Captain Motley’s efforts in regard to the sentence were less productive than could reasonably be expected from other counsel, the accused maintains that his conviction must be reversed because Captain Motley was ineligible to act as defense counsel. The contention is based upon a discussion that Captain Motley had with CID agents investigating the offenses on the day they were committed. We are not informed of the substance of the discussion. The only evidence of it appears in an interim CID report of investigation included as an exhibit in the record of the Article 32 investigation. The report is on a standard form and bears a date one day after the events that led to the charges against the accused. The part of the report material to the issue is as follows:
COORDINATION
Intelligence Date Initial Notification Name of Person Receiving Notification
Judge Advocate Date Case Discussed 5 Jan 71 Name of Person Discussed with Cpt James F. Motley
Date Initial Notification Name of Person Receiving Notification
Provost Marshal Date Completed Report Discussed Installation Provost Marshal Approval
Other
Government counsel suggest that a criminal investigator is not “part of the prosecution” so that even if Captain Motley was personally identified with the CID investigation, he was only “aiding ... an impartial investigation,” and not thereby disqualified from later acting as accused’s counsel. The argument is no answer to accused’s challenge to Captain Motley’s eligibility to serve as defense counsel in the same case. Under the Uniform Code, supra, no person “who has acted as an investigating officer . . . may act later ... as defense counsel” unless “expressly requested by the accused.” Article 27(a), Code, supra, 10 USC § 827. We have held that the term “investigating officer” is not limited to an Article 32 investigating officer but includes those who engage in police-type investigations. United States v Bound, 1 USCMA 224, 2 CMR 130 (1952). See also United States v DeAngelis, 3 USCMA 298, 12 CMR 54 (1953). Consequently, the basic question is still whether Captain Motley’s action in connection with the pretrial investigation disqualified him from later serving in another capacity in the case.
The CID report leaves no doubt that the discussion with Captain Motley was held with him because he was a member of the Judge Advocate’s office. *114According to the accused, the very fact of communication demonstrates “substantive prosecution participation.” That conception of the duties and Responsibilities of the staff legal officer is incorrect. The variety and range of his functions have no parallel in the civilian community. Compare United States v DeAngelis, supra at 305, 12 CMR at 61, and United States v Gunnels, 8 USCMA 130, 134, 23 CMR 354, 358 (1957) with Coolidge v New Hampshire, 403 US 443, 29 L Ed 2d 564, 91 S Ct 2022 (1971). See also United States v Hurt, 9 USCMA 735, 752-755, 27 CMR 3, 20-23 (1958).
Whatever one may think of the wisdom of multiple investiture, military law constitutes the staff legal officer the adviser to the convening authority in regard to his court-martial functions, and the adviser to others involved in a court-martial in regard to their respective rights and obligations. Thus, the staff legal officer can supply general advice to trial counsel as to the proof required to establish the charges against an accused, without having such advice transform him into a prosecutor so as to make him ineligible thereafter to advise the convening authority as required by Article 61 of the Uniform Code, supra, 10 USC §861. United States v Judd, 11 USCMA 164, 28 CMR 388 (1960). In the DeAngelis case we held that the giving of advice to investigators inquiring into offenses attributed to the accused did not make the staff legal officer an investigator, and did not, therefore, disqualify him from advising the convening authority. In United States v Young, 13 USCMA 134, 32 CMR 134 (1962), we held that appointment as trial counsel of a staff legal officer who, as such, had previously advised investigating agents, did not violate the prohibition of Article 27 against appointment as trial counsel of one “who has acted as investigating officer.” In the Gunnels case we held that the staff legal officer could properly advise even the accused as to his legal rights, without thereby making himself a part of the defense. Of course, a staff legal officer may become so deeply and personally involved as to move from the role of adviser to the role of participant. Once he acts in that capacity, he is disqualified from later performing any inconsistent function. See United States v Albright, 9 USCMA 628, 26 CMR 408 (1958); United States v Dodge, 13 USCMA 525, 33 CMR 57 (1963).
Tested by the breadth of responsibility of the staff legal officer and his assistants, as defined in the cited cases, the notation on the CID report of a discussion between the agents and Captain Motley, on the day of the commission of the offenses, is not indicative of Captain Motley’s personal involvement with the investigation or the prosecution, as the accused contends, but rather reflects only an advisory consultation. The notation is, therefore, entirely consistent with Captain Motley’s statement at trial that he had not previously acted in the case in any capacity that disqualified him from acting as defense counsel. As far as the record is concerned, Captain Motley was not ineligible to act as defense counsel for the accused, either in the preparation of his offer to plead guilty, ór at the trial.
In a second assignment of error, the accused alleges that he was prejudiced by inordinate delay in the convening authority’s review of his conviction. He has not particularized any disadvantage to him resulting from the delay, and we perceive no such disadvantage from anything in the record before us. There is, therefore, no good cause to reverse his conviction because of the delay. United States v Wheeler, 21 USCMA 468, 45 CMR 242 (1972); United States v Mohr, 21 USCMA 360, 363, 45 CMR 134 (1972).
The decision of the Court of Military Review is affirmed.
Chief Judge Darden concurs.